DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a capping system, classified in G01N2035/0405.
II. Claims 8-13, drawn to a capping method, classified in G01N2035/0405.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of group II can be practiced by a different apparatus such as an apparatus with a singular dimensional drive device, or an apparatus without actuators, or an apparatus without a guiding rail/extendable arm, or an apparatus without a lower seat and an upper movable seat. Alternatively, the apparatus of group I can be used to practice a different method such as individually sucking and moving each cap in multiple perpendicular dimensions with separate drive devices
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Cheng-Ju Chiang on 5/17/22 a provisional election was made without traverse to prosecute the invention of group II, claims 8-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Status
Claims 1-13 are pending, with claims 8-13 being examined and claims 1-7 deemed withdrawn.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” and “170” has been used to designate various different parts in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150”, “180”, “190” has been used to designate the same part in Figures 5, 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calibrating device for aligning positions of the suckers…for moving the caps…for aligning positions of the pushing rods…” in claim 10, and “eliminating pressure by a pressure relief device” in claim 13.
The specification discusses the calibrating device as 160 in [39, 40, 53] and shows the device in figures 1, 2, 5, 6.  Applicants state that the calibration device can align with a laser [40], and then in [53] state that the calibrating device is a laser meter or CCD.  However, it is unclear how a laser meter, or a CCD would perform the function of “aligning” or “moving”.  There is no description in the specification of structure for moving the calibration device and it is unclear what structure would be defined or required to move the device since it is not shown or described. Further, the device is shown as a black box in figures 1 and 2, and just shown as a generic structure in figures 5 and 6 where it is unclear which particular structure is being referenced, and also unclear if an actual structure is required or if this is intended to be a controller. Therefore, it is unclear what structure is required.  For purposes of examination, the examiner will interpret the corresponding structure any structure capable of moving the sucker, or a laser, or a laser detector or camera or any sensor, or a computer or control, and functional equivalents thereof. 
The specification discusses the pressure-relief device as 190 in [33, 37, 38, 51] and shows the device in figures 1, 2, 5, 6.  Applicants, in their specification, discuss pressure relief, and in [51] state that the pressure relief device can be a valve.  However, applicants do not explicitly state that the pressure relief device is a valve, or provide any clear correlations of the pressure relief device to an actual structure, and also just show the pressure relief device as a black box in several figures while other figures just point to generic structures where it is unclear which actual structure performs this pressure relief, and also unclear if an actual structure is required or if this is intended to be a controller. Therefore, it is unclear what structure is or is not required.  For purposes of examination, the examiner will interpret the corresponding structure a valve, any structure capable of stopping suction such as a pump which can turn off, a computer/control connected to a pump and capable of control, and functional equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: “used for samples before occurrence of biological thermal reaction” of lines 1-2 reads oddly.  Perhaps applicants are intending to recite “used for samples before an occurrence of a biological thermal reaction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of how a push rod pushes the cap into the opening in relation to the sucker as recited in claim 8.  The disclosure provides figures 1 and 2 which show the rods 140 and the sucker 120, and shows that the suckers suction individual caps which appear to have the same profile as the sucker.  However, Figures 1-2 do not show how the rods would move in relation to the sucker or caps.  Figures 5-6 do show structure, but the structure shown is not an individual cap, it appears to be a strip of caps with some type of flange where the rod can push the flange of the caps.  However, claim 8 currently recites one cap and figures 5-6 do not support any rod and sucker configuration that would enable one cap to be sucked and pushed onto a tube.  Specifically, if the rods are used to push the caps off the sucker or from near the sucker, and onto the tubes, there are no examples shown for supporting how this operation would occur.  For example, applicants do not even show or disclose whether the pushing is from the side (horizontally) or from the top (vertically).  What is the structure of the rod and sucker such that the rod can interact with the cap? If the sucker is vertically over the cap as shown in the figures, there does not appear to be room available for a rod to interact with the cap.  If the rod is horizontally next to the sucker, how can the rod interact with the cap without being interrupted or contacting the sucker. It appears that no matter which way the rod would move in relation to the sucker, that the rod would not be able to contact the cap since the rod would appear to contact the sucker and be unable to interact with the cap. Further, there is no description in the specification as to how this operation between the rod and sucker would take place. Therefore, the amount of direction provided by the inventor is not sufficient, without undue experimentation, so as to allow one of ordinary skill in the art to make or use the invention of a pushing rod for pushing the cap into the opening in combination with a sucker for sucking the cap next to the opening of the reaction container. For these reasons, the disclosure as filed does not provide an enabling disclosure for the pushing rod for pushing the cap into the opening in combination with a sucker for sucking the cap next to the opening of the reaction container. Claims 9-13 are rejected based on further claim dependency.
Claim 10 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure for the “calibrating device for aligning positions of the suckers…for moving the caps…for aligning positions of the pushing rods…” in claim 10 as these limitations are interpreted under 112f (see above) and where these limitations do not have adequate support in the written description under 112a to convey to one of ordinary skill in the art how to make or use the invention. 
For limitations interpreted under 112f, the determination of the sufficiency of disclosure under 112a requires whether the specification provides disclosure of the structure to perform the claimed function (see MPEP 2181 IV).  Specifically, a statement of the function in the specification without more description of the means to accomplish the function fails to provide adequate written description and/or enablement. The specification discusses the calibrating device as 160 in [39, 40, 53] and shows the device in figures 1, 2, 5, 6.  Applicants state that the calibration device can align with a laser [40], and then in [53] state that the calibrating device is a laser meter or CCD.  However, it is unclear how a laser meter, or a CCD would perform the function of “aligning” or “moving”.  There is no description in the specification of structure for moving the calibration device and it is unclear what structure would be defined or required to move the device since it is not shown or described. Further, the device is shown as a black box in figures 1 and 2, and just shown as a generic structure in figures 5 and 6 where it is unclear which particular structure is being referenced, and also unclear if an actual structure is required or if this is intended to be a controller. Therefore, it is unclear what structure is required. Because it is unclear what structure is required, then the examiner maintains that the specification does not provide adequate support for applicants being in possession of the claimed invention. Further, there are no examples shown for supporting how the calibrating device moving operation would occur. What structure moves the calibration device? Further, what is the calibration device defined by? There is no description in the specification as to what the calibration device is defined by or how moving the calibration device would take place. Therefore, the amount of direction provided by the inventor is not sufficient, without undue experimentation, so as to allow one of ordinary skill in the art to make or use the invention using the calibration device or of moving the calibration device. For these reasons, the disclosure as filed does not provide an enabling disclosure a calibration device or for moving the calibration device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, it is unclear how the method is used for samples before the occurrence of biological thermal reaction as recite in lines 1-2. What does before a/the thermal reaction define within the method?  The claim body of the method relates to opening a reaction tube, but there is no discussion of a thermal reaction. Therefore, it is unclear if opening of any tube will satisfy the limitations or if a thermal reaction is required.
Regarding claim 8, it is unclear what the “positioning” of line 3 is attempting to recite. Where are the tubes being positioned, and where does the positioning take place?  Is there something that is required to position the tubes?
With respect to lines 5-6 of claim 8, it is unclear what a “sucker” is describing.  What is a “sucker”?
Regarding line 5 of claim 8, it is unclear if the at least one cap (singular cap) must be sucked by a plurality of suckers, or if each of the plurality of suckers sucks a cap.
As to “the plurality of caps” of line 6 of claim 8, it is unclear what plurality of caps is attempting to be referred to since the caps have not been discussed as being in a plurality previously. Therefore, the limitation has insufficient antecedent basis and is unclear.  Previously, in line 5, one of a plurality of caps is sucked, but the plurality have all not been sucked. Therefore, it is now unclear whether only one cap needs to be sucked or whether a plurality of caps need to be sucked.  Line 9 is similarly rejected.
As to lines 5-10 of claim 8, it is unclear how the driving device moves the plurality of suckers (lines 5-8) and then also pushes the push rods (lines 9-10).  Specifically, the push rods are different structures than the suckers, and the suckers and push rods are both moving, yet the push rod is moving relative to the sucker since the push rod is also pushing the caps.  Therefore, it is unclear how a singular drive device can independently move both the push rod and the suckers.
Regarding claims 8 and 12, it is unclear what structure a “sucker” is defining in claim 8 without requiring some type of structure for creating a pressure difference as recited in claim 12. The examiner believes that essential structure of claim 12 required to perform the function of claim 8 may be omitted from the sucker of claim 8. 
Regarding claim 8, it is unclear where the pushing of lines 9-10 takes place from. Where are the caps pushed from, are the caps pushed from the suckers?
Claims 9-13 are rejected based on further claim dependency.
Regarding claim 9, it is unclear if the at least one cap (singular cap) must be sucked by a plurality of suckers, or if each of the plurality of suckers sucks a cap.
As to claim 10, it is unclear how the moving of the caps in lines 3-5 is different from the moving the suckers with the caps in claim 8.  Specifically, the caps are moved in both claims 8 and 10, yet it is unclear what the difference between them is because claim 10 uses some different wording, but does not define an actual different process. Further regarding claim 10, it is unclear how the “calibration device...for moving” is different than the “moving of the suckers” as in claim 8.  Specifically, it appears that applicants are reciting in claim 8 that the suckers and driving device move the cap, but yet in claim 10 it appears as if the calibration device is moving the cap.  How do two separate structures move what appears to be the same objects?  If each of these structures are moving different objects then they need to be clearly described such that their distinct functions are clearly understood.  If each of these devices is moving the same structure, then the device relationship and function needs to be more clearly described such that it is understood how the objects cooperate with each other. Further, it is unclear to the examiner, based on the inadequate disclosure (see above), whether perhaps only one of the devices actually moves the caps.
As to claim 10, it is unclear what a moving process is as recited in line 5. What defines a moving process?
As to claim 10, it is unclear how the pushing of the caps in lines 6-8 is different from the pushing of the caps in claim 8.  Specifically, the caps are pushed in both claims 8 and 10, yet it is unclear what the difference between them is because claim 10 uses some different wording, but does not define an actual different process. Further regarding claim 10, it is unclear how the “calibration device...for aligning...for performing a pushing process” is different than the “pushing... of caps” as in claim 8.  Specifically, it appears that applicants are reciting in claim 8 that the pushing rods and driving device move the cap, but yet in claim 10 it appears as if the calibration device is pushing the cap.  How do two separate structures move what appears to be the same objects?  If each of these structures are moving different objects then they need to be clearly described such that their distinct functions are clearly understood.  If each of these devices is moving the same structure, then the device relationship and function needs to be more clearly described such that it is understood how the objects cooperate with each other. Further, it is unclear to the examiner, based on the inadequate disclosure (see above), whether perhaps only one of the devices actually moves the caps.
As to claim 10, it is unclear what applicants are attempting to define by the calibrating device for aligning. The descriptor “calibrating” implies calibration, but the only function of the device is for aligning a sucker, for aligning a rod, and for moving a cap.  It is unclear to the examiner what or how calibration is taking place as no discussion of calibration is recited. What is being calibrated?  Calibration does not in the conventional sense do any type of aligning as aligning typically requires some type of movement of components with respect to each other. Therefore, it is unclear what applicants are defining by the term calibration, and it is unclear whether calibration or aligning is taking place.
As to “the plurality of caps” of lines 3, 4, 6, 7 of claim 10, it is unclear whether only at least one cap or the plurality of caps are required to be pushed since claim 8 recites both one (one of a plurality) and a plurality (the plurality) of caps and it is unclear which is actually required.
Claim limitation “calibrating device for aligning positions of the suckers…for moving the caps…for aligning positions of the pushing rods…” in claim 10, and “eliminating pressure by a pressure relief device” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discusses the calibrating device as 160 in [39, 40, 53] and shows the device in figures 1, 2, 5, 6.  Applicants state that the calibration device can align with a laser [40], and then in [53] state that the calibrating device is a laser meter or CCD.  However, it is unclear how a laser meter, or a CCD would perform the function of “aligning” or “moving”.  There is no description in the specification of structure for moving the calibration device and it is unclear what structure would be defined or required to move the device since it is not shown or described. Further, the device is shown as a black box in figures 1 and 2, and just shown as a generic structure in figures 5 and 6 where it is unclear which particular structure is being referenced, and also unclear if an actual structure is required or if this is intended to be a controller. Therefore, it is unclear what structure is required.  For purposes of examination, the examiner will interpret the corresponding structure any structure capable of moving the sucker, or a laser, or a laser detector or camera or any sensor, or a computer or control, and functional equivalents thereof. The specification discusses the pressure-relief device as 190 in [33, 37, 38, 51] and shows the device in figures 1, 2, 5.  Applicants, in their specification, discuss pressure relief, and in [51] state that the pressure relief device can be a valve.  However, applicants do not explicitly state that the pressure relief device is a valve, or provide any clear correlations of the pressure relief device to an actual structure, and also just show the pressure relief device as a black box in several figures while other figures just point to generic structures where it is unclear which actual structure performs this pressure relief, and also unclear if an actual structure is required or if this is intended to be a controller. Therefore, it is unclear what structure is or is not required.  For purposes of examination, the examiner will interpret the corresponding structure a valve, any structure capable of stopping suction such as a pump which can turn off, a computer/control connected to a pump and capable of control, and functional equivalents thereof.  Therefore, it is unclear what structure is required.  For purposes of examination, the examiner will interpret the corresponding structure any structure capable of stopping suction such as a pump which can turn off, a valve, a computer/control connected to a pump and capable of control, and functional equivalents thereof. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 11, it is unclear how the driving device actuates the pushing rods to perform the pushing process. The driving device is previously ambiguous (see claim 8 above). Further, typically a driving device moves something, but without clarification as to the relationship of the pushing rods to the driving device, it is unclear how the actuating takes place.  Is the driving device always connected to the pushing rods, or does it only briefly interact with the pushing rods?  Is some type of actuator required?
As to “the plurality of caps” of line 3 of claim 11, it is unclear whether only at least one cap or the plurality of caps are required to be pushed since claim 8 recites both one (one of a plurality) and a plurality (the plurality) of caps and it is unclear which is actually required.
As to “the at least one of the plurality of caps” of line 3 of claim 13, it is unclear whether only at least one cap or the plurality of caps are required to be sucked/depart from suckers since claim 8 recites both one (one of a plurality) and a plurality (the plurality) of caps and it is unclear which is actually required.
Regarding claim 13, it is unclear how the pressure relief device which makes the caps depart from the suckers is related to the pushing of the caps by the pushing rods of claim 8. Specifically, claim 8 recites that the push rods push the caps into the openings of the tubes, where the pushing appears to be from the suckers.  Therefore, it is unclear how eliminating pressure then allows the caps to depart, since this pressure elimination seems to indicate that the cap would depart from the sucker into the opening of the tube.  Does the push rod and the pressure elimination device interact in a coordinated fashion to move the caps?
Regarding claim 13, it is unclear if the at least one cap (singular cap) must be sucked by a plurality of suckers, or if each of the plurality of suckers sucks a cap.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20080286151; hereinafter “Chang”; already of record) in view of Nuotio et al (US 20140224382; hereinafter “Nuotio”; already of record) and in view of Bernsten et al (US 20150276566; hereinafter “Bernsten”).
As to claim 8, Chang teaches a capping method used for samples before occurrence of biological thermal reaction (Chang; Fig. 25 [156].  Chang teaches that the sample is placed in the tube 12 [159, 160] and then the sample is capped [161] and then afterwards the sample is thermally reacted [162-165]), comprising steps of: 
positioning a plurality of reaction tubes wherein each of the plurality of reaction tubes comprises an opening end and a sample (Chang teaches multiple tubes 12; Fig. 7, 20. Chang shows the tube 12; Fig. 12 [156]. Chang also teaches that the configuration is for multiple vessels [144], and that to provide higher throughput that there is automated machinery, such as the pick and place devices, for filling each of the vessels [154]); 
moving a sucker to suck at least one of a plurality of caps and then moving the sucker along with sucking the cap together to reach above the opening end of one of the plurality of reaction tubes by a driving device (Chang teaches a machine tip 172 in figure 25 with a vacuum [156] where the robotic machine 166 is a moving robotic arm [161] which moves to place cap 22 into the reaction vessel [156], and where Chang teaches the movement including being above the opening end of one of the reaction tubes); and 
pushing the cap by a pushing component into the opening end of one of the plurality of corresponding reaction tubes by the driving device (Chang teaches push component 176 which pushes cap 22 into opening 28 of reaction vessel; [156]). 
Although Change teaches pushing the cap, Chang does not specifically teach a push rod.  However, it would have been obvious to change the shape of the push component of Chang to have been a rod since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).  However, Nuotio teaches the analogous art of a capping system (Nuotio; Title) with a robot which handles caps with a pushing rod to eject the cap driven by an actuator (Nuotio teaches a robot in figure 10 for handling caps to place caps onto reaction vessel as in figure 6; [79, 80].  Nuotio teaches a rod 30 which moves to push against sleeve 27 to push the cap to detach the cap, where the rod is driven by the actuator; [79, 80]). It would have been obvious to one of ordinary skill in the art at to have modified the pushing component for removing the cap of Chang to include the rod to push the cap as in Nuotio because Nuotio teaches that the use of a rod in a cap handling robot is well-known (Nuotio; Figure 10) and that the rod of the mechanical cap handling robot is advantageous to handle various caps and closures (Nuotio; [71]). 
Although modified Chang teaches a sucker and a push rod used in the capping process, modified Chang does not specifically teach a plurality of suckers and a plurality of push rods being used in the capping process.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to used multiple capping devices of modified Chang, each having a sucker and push rod (see modification of Chang with Nuotio), in order to provide the advantage of increased sample processing and throughput, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).   However, Bernsten teaches the analogous art of a capping system with multiple cap manipulator units for multiple vessels (Bernsten teaches a capping system with multiple cap manipulators 5152; Fig. 7 [92]. Bernsten teaches that the caps are placed back on multiple vessels; [90, 92, 23, 9, 10, 44]).  It would have been obvious to one of ordinary skill in the art at to have duplicated the cap manipulator having a sucker and push rod of modified Chang to include a plurality of cap manipulators for multiple vessels as in Bernsten, the resulting configuration being a plurality of cap manipulators each having a sucker and a push rod, because Bernsten teaches that one of ordinary skill in the art would know that that the number of lid manipulators can be altered to include a plurality as appropriate (Bernsten; [92]).
As to claim 9, modified Chang teaches the capping method according to claim 8, with a vacuum for fitting with the cap (Chang; [156]) and the plurality of suckers sucking the at least one cap (The modification of the sucker of Chang to include the plurality of Bernsten has been discussed above in claim 1). 
Modified Chang does not specifically teach using a pressure-detection device to determine whether suckers suck the at least one cap completely or not. However, Nuotio teaches the analogous art of a vacuum-based cap movement device (Nuotio; Fig. 11, 18 [84, 85, 86]) with using a pressure-detection device to determine whether the at least one sucker sucks the at least one cap completely or not (Nuotio teaches a pressure sensor 35 which can determine if the cap is attached based on vacuum; [93]).  It would have been obvious to one of ordinary skill in the art to have modified the method of using the plurality of suckers to suck at least one cap of modified Chang to have used a pressure sensor as in Nuotio because Nuotio teaches that the pressure sensor helps monitor whether or not the cap is attached and helps determine the possibility of leaks (Nuotio; [93]).
As to claim 10, modified Chang teaches the capping method according to claim 8, further comprising a step of using a calibrating device for aligning positions of the plurality of suckers with the plurality of caps for performing a sucking process, for moving the plurality of caps in alignment with positions of the plurality of reaction tubes for performing a moving process, and for aligning positions of the plurality of pushing rods with the plurality of caps for performing a pushing process which pushes the plurality of caps into the opening ends of the plurality of corresponding reaction tubes  (As best understood, Chang teaches an calibration/alignment device 174; Fig. 25 [156]. Further, Chang teaches a control; [157]. Chang also teaches the driving device in claim 1 above.   The modification of the sucker and push rod to suck and push the cap into the opening of the tubes of Chang to include the plurality of Bernsten has been discussed above in claim 1).  
As to claim 11, modified Chang teaches the capping method according to claim 8, further comprising a step of using the driving device for actuating the plurality of pushing rods to perform a pushing process which pushes the plurality of caps into the opening ends of the plurality of corresponding reaction tubes (Chang teaches push component 176 which pushes cap 22 into opening 28 of reaction vessel; [156].  Nuotio also teaches a robot in figure 10 for handling caps to place caps onto reaction vessel as in figure 6; [79, 80].  Nuotio teaches a rod 30 which moves to push against sleeve 27 to push the cap to detach the cap, where the rod is driven by the actuator; [79, 80]. The modification of the sucker and push rod to suck and push the cap into the opening of the tubes of Chang/Nuotio to include the plurality of Bernsten has been discussed above in claim 1).  
As to claim 12, modified Chang teaches the capping method according to claim 8, further comprising a step of using an air-pressure device for providing an enough suction pressure for the plurality of suckers (Chang teaches a vacuum which would require an air pressure device to provide the vacuum pressure; [156]).
As to claim 13, modified Chang teaches the capping method according to claim 8, with the plurality of suckers, and making the at least one of the plurality of caps depart from the plurality of suckers (The modification of the sucker of Chang to include the plurality of Bernsten has been discussed above in claim 1).
Modified Chang does not specifically teach eliminating a suction pressure of the suckers by a pressure-relief device, to make the at least one cap depart from the at least one sucker. However, Nuotio teaches the analogous art of a vacuum-based cap movement device (Nuotio; Fig. 11, 18 [84, 85, 86]) and eliminating a suction pressure of the at least one sucker by a pressure-relief device, to make the at least one cap departed from the at least one sucker (Nuotio teaches pressure relief; [85]).  It would have been obvious to one of ordinary skill in the art to have modified the method of using the plurality of suckers to allow the at least one cap to depart from the sucker of modified Chang to have used a pressure relief system as in Nuotio because Nuotio teaches that relieving the pressure helps detach the cap from the robot (Nuotio; [85]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798